Title: To Thomas Jefferson from Richard Claiborne, 13 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 13th. April 1781

Mr. Brown informed Mr. Parks, that Mr. Hay of this town, sent down to Captain Charles Thomas at Warwick four hundred Gallons  of Oil; As the Continental Commissary of Hides has not any, will your Excellency be pleased to direct Capt. Thomas to lend us a little for a Short time; as Mr. Marks is gone to Philadelphia respecting his department, and will furnish himself so as to be able to return it.
Will your Excellency be pleased likewise to give me an order for all the grain that is to be collected by tax in the Counties that compose the districts of Charlottesville, Carters ferry and Boyds ferry? I wish to have it collected and formed into Magazines as soon as possible, that the Transportation of it may be regularly going on to the Southern Army.
I have the honor to be with the greatest respect Your Excellencys Most obedient Humble servant

Rd. ClaiborneD Q Mr.

